Citation Nr: 0208878	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bipolar disorder.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought.

The case was previously before the Board in September 2000, 
at which time it was Remanded to obtain VA clinical records.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The claims file does not include medical evidence of a 
nexus between a bipolar disorder and the veteran's military 
service. 


CONCLUSION OF LAW

A bipolar disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating, statement 
of the case and other development correspondence has informed 
the appellant of the information and evidence needed to 
substantiate the claim; thus, the VA's notification 
requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  The Board notes that 
efforts were made to obtain treatment records from the 
veteran's private physician, but such efforts were 
unavailing.  The veteran was informed in May 2001 and again 
in September 2001 as to the missing records.  She was 
requested to obtain such records herself and to submit same, 
but she failed to do so.  Therefore, the Board will proceed 
to consider the claim on the evidence of record.

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a) (West 1991 & Supp. 2002); 38 C.F.R. § 3.301(a) 
(2001).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The veteran was seen on several occasions during service at 
which times there was strong suspicion of substance abuse.  
One report noted frequent requests for pain medication.  
Another reported not to dispense pain medication unless 
personally cleared by a particular doctor, and another noted 
that her dosage had grown to be more than therapeutic.  When 
confronted, she became abusive, profane and hostile.  A 
conclusive determination of chemical dependency was not 
documented; one examiner indicated that he would not push 
questioning the substance abuse issue further in favor of 
establishing rapport and obtaining her willingness to return 
for counseling.  On the basis of an impression of situational 
adjustment reaction with agitated features, she was 
hospitalized from April 4, 1978 to April 13, 1978.  She 
reported a feeling of hopelessness over extreme job 
dissatisfaction, financial problems, inclement weather and 
unfriendly people.  She reported her father was an Air Force 
base commander, and she was disillusioned over being an 
enlisted person.  She found little outlet for her interests.  
Arrangements were made to help with her financial problems, 
and she exhibited substantial improvement on release.  It was 
felt that her personality required more human contact than 
her service occupation allowed.  Final diagnosis was 
depressive reaction brought about by her job and financial 
situation.  Service medical records are otherwise silent as 
to complaints, treatment or diagnoses relating to any mental 
disorder.  The veteran's examination on her discharge from 
service documented the veteran's psychiatric condition as 
entirely normal.  

VA outpatient treatment records for the period from 1997 to 
2000 document a history of alcohol and cocaine abuse.  One 
note from a hospitalization in 1998 reported the veteran's 
depression since losing her job some 6 weeks earlier and that 
she was preoccupied with feelings of rejection.  Outpatient 
treatment records from January 30, 1998, recited the 
veteran's history of substance abuse and noted the absence of 
formal treatment aside from mandatory recent DUI education.  
She acknowledged that cocaine exacerbated her other problems.

The veteran was afforded a VA examination in February 1999.  
She reported a history of being nervous, anorexic and crying 
all the time because of everyday stress.  She reported being 
seen by a psychiatrist briefly prior to military service and 
that she was hospitalized because she was not eating and was 
fed intravenously.  She reported that in 1990 "just felt 
like everything was closing in on me.  Didn't trust people.  
Felt like I was in the way.  Had no friends."  Her condition 
appeared to worsen progressively over the next several years.  
She acknowledged a history of alcohol and cocaine abuse.  She 
attempted suicide by an overdose of valium.  She was divorced 
in 1994 and lives with her mother.  Diagnosis was bipolar I 
disorder, most recent episode depressed, alcohol and cocaine 
abuse in sustained full remission.

In this case the preponderance of the evidence is against 
entitlement to service connection for a bipolar disorder.  A 
bipolar disorder or, for that matter, any chronic mental 
disorder was not demonstrated in service or on separation.  
At most, the record demonstrates acute and transitory 
situational reaction, which appears consistent with the 
veteran's history of pre-service situational problems. 

That an injury incurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  A 
showing of the chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings, or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  If there is a showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  In this case, a 
bipolar disorder was not demonstrated until the veteran had 
been separated from service for many years, and no medical 
opinion has associated the claimed disorder to service.  
Accordingly, there is no cognizable basis in the record upon 
which the claim may be awarded.

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because she, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

It bears emphasis that 38 U.S.C.A. § 1110 specifically 
provides that "no compensation shall be paid if the 
disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  See also 38 C.F.R. 
§§ 3.1(n), 3.301 (2001); and Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  Moreover, there is no medical evidence of 
record to show that the veteran's polysubstance abuse was 
caused or aggravated by any service-connected disability, to 
include any psychiatric disorder.


ORDER

Entitlement to service connection for bipolar disorder is 
denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

